Citation Nr: 0736525	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for spastic colitis.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for residuals of a 
concussion.

6.  Entitlement to service connection for post-traumatic 
stress disorder, based on in-service personal assault.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a bilateral 
knee disability, a kidney disability, spastic colitis, 
residuals of a concussion, and migraines.  It also comes on 
appeal from an August 2006 rating decision of the same RO 
that denied service connection for PTSD.

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for a psychiatric disability, other 
than PTSD.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for migraine 
headaches and entitlement to service connection for a 
psychiatric disability, to include PTSD, due to in-service 
personal assault, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that a bilateral knee disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown to be causally related to the veteran's service.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed kidney 
disability.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed 
spastic colitis disability.

4.  The competent clinical evidence of record does not 
demonstrate that the veteran has any currently diagnosed 
residuals of a concussion.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in, or 
aggravated by, active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  A kidney disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Spastic colitis was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

4.  Residuals of a concussion were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

In the present case, VA satisfied its duty to notify by means 
of December 2003, March 2004, and March 2006 letters from AOJ 
to the appellant that informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence, as well as provided 
her with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in the event of award of the benefit 
sought.  

It is unclear from the record whether in the aforementioned 
VCAA notice letters the appellant was explicitly asked to 
provide "any evidence in [her] possession that pertains" to 
her claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, the 
Board finds that the failure of the veteran to be 
specifically informed of this element was harmless error and 
the veteran has not been prejudiced thereby because for all 
practical purposes, the veteran has been notified of the need 
to provide such evidence.  In this regard, the AOJ letters 
noted above informed her that additional information or 
evidence was needed to support her claims and asked her to 
send the information or evidence to the AOJ.  She was also 
asked to submit any medical reports or pertinent treatment 
records that she had.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in her possession and 
has not been prejudiced thereby.

In the present case, complete VCAA notification was not 
achieved until after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of her claims.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).



Legal Analysis

1.  Bilateral Knees

The veteran contends that service connection is warranted for 
a bilateral knee disability.  In this regard, in order to 
establish service connection a direct basis, the evidence 
must demonstrate a current disability, an in-service injury 
or disease, and an etiological relationship between the 
current disability and in-service injury or disease.  With 
respect to a current disability, an April 2005 VA examination 
report reflects that the examiner diagnosed the veteran with 
bilateral knee osteoarthritis.  With respect to an in-service 
knee injury, the veteran's service medical records 
demonstrate that in January 1980, she complained of 
experiencing knee pain after being involved in an automobile 
accident.  The examiner, after noting that x-rays of the 
veteran's knees were normal, assessed her condition as 
multiple bruises.  The veteran again complained of right knee 
pain in July 1980.  As to the etiology of the veteran's 
current bilateral knee disability, the examiner from the 
April 2005 VA examination opined that there was no evidence 
that the veteran had residuals from her in-service knee 
injury.  In reaching this determination, the examiner noted 
that the veteran's degenerative arthritis was natural and 
normal for someone at age 56.  Therefore, as the evidence of 
record does not demonstrate that the veteran's current knee 
disability is etiologically related to her military service, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a direct basis.

The veteran could be entitled to a grant of service 
connection on a presumptive basis, if her bilateral knee 
arthritis disability became manifest to a degree of 10 
percent or more within one year from the date of termination 
of her period of service.  In this case, there is no evidence 
that the veteran's current bilateral knee arthritis was 
manifested to a compensable degree within one year of her 
separation from service.  In fact, the first documented 
clinical diagnosis of arthritis was in 2005, which was many 
years after her 1980 separation from service.  Hence, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis for the 
veteran's bilateral knee arthritis.

In conclusion, although the veteran asserts that her current 
bilateral knee disability is related to service, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the April 2005 VA examination report, is of greater 
probative value than the veteran's statements in support of 
her claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
current bilateral knee disability is related to her active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a bilateral 
knee disability.

2.  Kidney Disability

The veteran asserts that service connection is warranted for 
a kidney disability. 
The veteran's service medical records demonstrate that the 
veteran complained of, and was treated for, kidney infections 
and urinary tract infections on numerous occasions between 
1977 and 1980.  However, the post-service clinical evidence 
of record does not demonstrate that the veteran has 
complained of, or been treated for, kidney infections, 
urinary tract infections, or any other kidney disability.  
Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed kidney disability, 
the Board concludes that an award of service connection is 
not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) wherein the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that she has a current 
kidney disability that is related to service, the negative 
evidence of record is of greater probative value than her 
statements in support of her claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current kidney disability that is related to 
her active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a kidney disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.

3.  Spastic Colitis

The veteran asserts that service connection is warranted for 
spastic colitis.  Her service medical records demonstrate 
that she was treated for spastic colitis in 1977. However, 
the post-service clinical evidence of record does not 
demonstrate that she has complained of, or been treated for, 
spastic colitis.  Therefore, as the evidence of record does 
not demonstrate that the veteran has a current spastic 
colitis diagnosis, the Board concludes that an award of 
service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

Thus, although the veteran asserts that she has current 
spastic colitis that is related to service, the negative 
evidence of record is of greater probative value than her 
statements in support of her claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has current spastic colitis that is related to her 
active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for spastic colitis.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.



4.  Residuals of a Concussion

The veteran also asserts that service connection is warranted 
for residuals of a concussion.  As noted above, the veteran's 
service medical records reflect that she was involved in an 
automobile accident in January 1980.  Although a January 1980 
service medical record reflects that the veteran reported 
that she hit her head on the windshield and lost 
consciousness for 10 minutes, there is no objective clinical 
evidence that she was diagnosed as having a concussion.  
Moreover, even if it were assumed that the veteran sustained 
a concussion after she hit her head on the windshield, she 
has not presented any evidence to show that she currently 
continues to experience residuals of such concussion.

Therefore, as the evidence of record does not demonstrate 
that the veteran currently has any residuals of a concussion, 
the Board concludes that an award of service connection is 
not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that she has current 
residuals of a concussion that are related to service, the 
negative evidence of record is of greater probative value 
than her statements in support of her claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has current residuals of a concussion that are 
related to her active military service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a concussion.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.




ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a kidney disability is 
denied.

Entitlement to service connection for spastic colitis is 
denied.

Entitlement to service connection for residuals of a 
concussion is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

With respect to the veteran's claim for entitlement to 
service connection for migraine headaches, the record 
reflects that on VA examination in June 2005, the veteran 
reported that she experienced daily headaches.  The examiner, 
who indicated that he reviewed the veteran's claims file, 
opined that such headaches, which he indicated were first 
diagnosed after her January 1980 automobile accident, were 
not related to such accident.  However, the Board observes 
that the veteran's service medical records demonstrate that 
the veteran was diagnosed with tension headaches in July 
1979, which was well before her January 1980 accident, as 
well as in April 1980, after the accident.  The record also 
reflects that she complained of experiencing headaches in 
July 1977 and November 1977, again before the January 1980 
automobile accident.  Thus, because the objective evidence of 
record demonstrates that the veteran experienced headaches 
before her January 1980 automobile accident, the Board finds 
that a new examination and clinical opinion that takes into 
account such facts, is warranted.  Such information would be 
useful in the de novo adjudication of the veteran's claim for 
service connection for migraine headaches.

With respect to the veteran's claim for entitlement to 
service connection for PTSD, based on in-service personal 
assault, the record demonstrates that she has sought 
treatment at VA facilities, where she has been diagnosed with 
PTSD.  However, the record does not demonstrate that she has 
been afforded a VA examination and clinical opinion to 
determine the nature and etiology of her PTSD.  The Board 
finds that such examination and opinion is warranted.  Such 
information would be useful in the de novo adjudication of 
the veteran's claim for service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
issues that are the subject of this 
remand, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) and any 
other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the claims, 
which information and evidence, if any, 
that she is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
her possession that pertains to the 
claims.  The veteran must be apprised 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded.

The veteran must be advised of alternate 
sources of evidence for verification of 
personal assaults, as contained in 
38 C.F.R. § 3.304(f)(3) (2007) and the 
VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, Par. 5.14d.  

2.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her migraine headaches and 
PTSD since her discharge from service.  
After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of 
all treatment records referred to by the 
veteran, not already of record.

3.  Thereafter, undertake all necessary 
development to verify the alleged in-
service stressor(s).

4.  If and only if an in-service stressor 
is deemed verified by VA, the veteran 
should be scheduled for a VA PTSD 
examination to determine the presence 
and, if present, the etiology of PTSD.  
The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if she 
meets such criteria, whether it is at 
least as likely as not (50 percent or 
greater likelihood) that PTSD can be 
causally related to the stressor reported 
by the veteran and deemed by VA as having 
occurred during the veteran's active 
service.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The veteran should also be 
afforded a VA examination by the 
appropriate specialist to determine 
the nature and etiology of her current 
migraine headaches.  The examiner 
should be requested to furnish an 
opinion concerning whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
headaches are related to service, to 
include the documented reports of 
headaches that occurred both before 
and after her in-service automobile 
accident.

All necessary tests should be 
performed.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in 
fact reviewed in conjunction with the 
examination.

6.  Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought is 
not granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


